Dipizio Constr. Co., Inc. v Erie Canal Harbor Dev. Corp. (2017 NY Slip Op 06873)





Dipizio Constr. Co., Inc. v Erie Canal Harbor Dev. Corp.


2017 NY Slip Op 06873


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, AND LINDLEY, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (783/17) CA 16-02279.

[*1]DIPIZIO CONSTRUCTION COMPANY, INC., PLAINTIFF-APPELLANT, AND TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, INTERVENOR-PLAINTIFF-RESPONDENT, 
vERIE CANAL HARBOR DEVELOPMENT CORPORATION, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.